Citation Nr: 0925348	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  96-47 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to an increase in the "staged ratings" 
assigned for left hip disability (30 percent prior to January 
27, 1998 and from April 1, 1999, until December 22, 2003; and 
50 percent from March 1, 2005, until February 21, 2007 and 
from May 1, 2008 until October 24, 2008).

2.  Entitlement to a rating in excess of 30 percent from 
September 26, 2003, for a right hip disability.

3.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative changes. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1985 to December 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from June 1996 
and subsequent rating decisions by the Waco RO.  In January 
1997 a hearing was held before a hearing officer at the RO; a 
transcript of the hearing was associated with the claims 
files.  In September 2003, the Board remanded these matters 
for additional development.  

At various times during the appeal period the Veteran's left 
hip disability has been rated 100 percent disabling (either 
based on the need for convalescence, under 38 C.F.R. § 4.30, 
or under 38 C.F.R. § 4.71a, Diagnostic Code 5054, following 
implantation of prosthesis).  As the disability was assigned 
the maximum rating possible, such periods of time (January 
27, 1998 until April 1, 1999; December 22, 2003 until March 
1, 2005; February 21, 2007 until May 1, 2008) are not for 
consideration.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.





REMAND

In September 2008, the RO notified the Veteran his VA claims 
file could not be located and that it was being rebuilt.  As 
part of this process, VA treatment records were obtained and 
associated with the record.  The RO also requested copies of 
correspondence and decisions from the Veteran's 
representative.  It is noted that some correspondence and 
adjudications by the RO would not be reproduced.  

The current record reflects that an April 2001 letter to the 
Veteran was intended to provide the Veteran notice of VA's 
duties to notify and assist him in the pursuit of his claim.  
As a copy of the letter could not be reproduced, it cannot be 
determined whether the provided was in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) or included the 
degree of specificity mandated by the U.S. Court of Appeals 
for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  In Vazquez-Flores the Court 
held, in essence, that in a claim for increase the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  As the notice provided to the 
Veteran preceded Vazquez-Flores, it is unlikely it contained 
the required degree of specificity.  The RO will have 
opportunity to provide such notice on remand.  

Furthermore, the Board notes that efforts to rebuild the 
claims files have been incomplete.  Specifically, associated 
with the original claims file were private treatment records 
and physicians' statements copies of which the RO has not 
attempted to secure.  As this case involves "staged" 
ratings, and potentially further "staging", such record are 
likely to contain pertinent, indeed critical information, and 
must be secured.  It is well-established that VA has a 
heightened duty to assist the Veteran when pertinent records 
in VA's possession have been lost, and the file had to be 
rebuilt.  
As noted above "staged" ratings are appropriate for an 
increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings (and 
have been assigned for the left hip disability).  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  [It is also noteworthy 
that a total rating based on individual unemployability has 
been in effect since May 1, 1999, and that the question of 
whether referral for extraschedular consideration is 
indicated is moot from that date.]

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
letter providing him the complete notice 
required under the VCAA notice, and 
specifically the notice required in 
increased compensation claims, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008)(and 
summarized above).  The RO should ensure 
that the Veteran receives both the prior 
and the revised criteria for rating 
disabilities of the spine.  He should be 
afforded opportunity to respond.

2.  The RO should ask the Veteran to 
identify all private and VA providers of 
treatment or evaluation he received for 
his service-connected bilateral hip and 
low back disabilities since 1996, and to 
provide forms authorizing the release of 
any private records of treatment to VA.  
The RO should secure for the record 
copies of the complete clinical records 
of treatment and evaluation from all 
sources identified (i.e., those not 
including the VA treatment records 
already associated with the rebuilt file 
or that could not be reproduced).  The 
records sought should specifically 
include records from:  Texas Back 
Institute (March 1996 to June 1996); 
Parker Road Surgical Clinic (July 1996); 
Open MRI of Dallas and statement from Dr. 
J.C. (June 1996); statement from Dr. J.B. 
(January 1996); and Northern Texas 
Orthopedic Associates (January 1996).  
The RO must also secure for the record 
updated (since September 2008) records of 
all VA evaluation and/or treatment the 
Veteran has received for bilateral hip 
and low back disabilities.  If any 
records sought cannot be secured because 
they have been lost or destroyed, the 
Veteran and his representative should be 
so notified.

3.  The RO should arrange for any further 
development suggested by the records 
received (a contemporaneous VA 
examination?).  Then the RO should then 
re-adjudicate these claims (to include 
consideration of the possibility of 
additional "staged" ratings, if indicated 
by facts found).  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

